Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

 	Claims 1, 8 and 15   are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 , 8 and 15 of U.S. Patent No. 10,970,135. Although the conflicting claims are not identical, they are not patentably distinct from each other. See below for a detail comparison and explanation: 

Current Application 17/198,460
U.S. Patent 10,970,135
1A method, comprising: 

displaying, by the one or more processors, a graphical user interface that allows a user to define an infrastructure base model that represents an infrastructure comprising components and connections between the components;

querying, by the one or more processors, a metadata graph to determine infrastructure assets available for selection in the graphical user interface, wherein the metadata graph provides an aggregate infrastructure definition of a first infrastructure-as-code solution and a second infrastructure-as-code solution; 

 receiving, by the one or more processors, a selected available asset from available infrastructure assets displayed in the graphical user interface and a command that connects the selected available asset with a selected component in the components, wherein the available infrastructure assets can be selected and connected to other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; and 

creating, by the one or more processors, a selectable connection between a selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.
1A method, comprising: 

creating, by one or more processors, a graph of information representing an aggregate infrastructure definition of a first infrastructure-as-code solution and a second infrastructure-as-code solution by parsing a first definition file for the first infrastructure-as-code solution and a second definition file for the second infrastructure-as-code solution to determine semantics;

 storing, by the one or more processors, the graph of information in a graph database that allows the semantics to be queried; 

displaying, by the one or more processors, a graphical user interface that allows a user to query the graph database for the semantics and define an infrastructure base model, wherein the infrastructure base model provides a representation of an infrastructure comprising components and connections between the components, wherein the graphical user interface provides a graphical view of the infrastructure based model, and wherein the graphical user interface provides available infrastructure assets defined in the graph of information that can be selected and connected with other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; 

receiving, by the one or more processors, a selected available asset from the available infrastructure assets and a command that connects the selected available asset with a selected component in the components; and

 creating, by the one or more processors, a selectable connection between the selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.
8. A system, comprising: a memory; and at least one processor coupled to the memory and configured to: display a graphical user interface that allows a user to define an infrastructure base model that represents an infrastructure comprising components and connections between the components; 
query a metadata graph to determine infrastructure assets available for selection in the graphical user interface, wherein the metadata graph provides an aggregate infrastructure definition of a first infrastructure-as-code solution and a second infrastructure-as-code solution; receive a selected available asset from available infrastructure assets displayed in the graphical user interface and a command that connects the selected available asset with a selected component in the components, wherein the available infrastructure assets can be selected and connected to other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; and create a selectable connection between a selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.

15. A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: displaying a graphical user interface that allows a user to define an infrastructure base model that represents an infrastructure comprising components and connections between the components; query a metadata graph to determine infrastructure assets available for selection in the graphical user interface, wherein the metadata graph provides an aggregate infrastructure definition of a first infrastructure-as-code solution and a second infrastructure-as-code solution; receiving a selected available asset from available infrastructure assets displayed in the graphical user interface and a command that connects the selected available asset with a selected component in the components, wherein the available infrastructure assets can be selected and connected to other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; and creating a selectable connection between a selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.



Claim 1 of the Current application is anticipated by patent No. 10,970,135, claim 1, that contain all the limitations of claim 1 of the current application. 
Claim 8 of the Current application is obvious in view of patent No. 10,970,135. The only differences between the current application and claim 8 of the patent No. 10,970,135 is in statutory categories, i.e., the instant claim  is directed to a system whereas the patented claim 1 directed to an  method . Thus, the system claim 8 of the current application, comparable to the method  claim 1 of patent No. 10,970,135, have the limitations that the system claim to perform and would have been obvious.	

Claim 15 of the Current application is obvious in view of patent No. 10,970,135. The only differences between the current application and claim 15 of the patent No. 10,970,135 is in statutory categories, i.e., the instant claim 1 is directed to a non-transitory  whereas the patented claim 1 directed to a method . Thus, the non-transitory  claim 15  of the current application, comparable to the method  claim 1 of patent No. 10,970,135, have the limitations that the system claim to perform and would have been obvious.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Abraham (US 2020/0059420, Abraham hereinafter) in view of  Julio Sandobalín “An Infrastructure Modelling Tool for Cloud Provisioning “, Julio hereinafter,  2017 and Keenan et al. (US 2018/0307780, Keenan hereinafter).


As to claim 1, Abraham teaches a method, comprising: 
Displaying (e.g., “a graphical user interface (GUI) may display “), by the one or more processors, a graphical user interface (e.g., “500”, FIG. 5) that allows a user to define (e.g., “defining”)  an infrastructure base model  (e.g., “a visual representation of the declarative model, enabling a user “) that represents an infrastructure   comprising components (e.g., “infrastructure of one or more servers (510))  and connections (e.g., “links”)  between the components (e.g., see FIG. 5, para 64-65, “a graphical user interface (GUI) may display the declarative model such that a user may write and edit the declarative model “ , “the GUI may display a visual representation of the declarative model, enabling a user to provide an input indicative of nodes, links or the like to the GUI” , “defining the intent if infrastructure of one or more servers (510).”).
However, Abraham does not teach   querying, by the one or more processors, a metadata graph to determine infrastructure assets available for selection in the graphical user interface, wherein the metadata graph provides an aggregate infrastructure definition of a first infrastructure-as-code solution and a second infrastructure-as-code solution;  receiving, by the one or more processors, a selected available asset from the infrastructure assets 
Julio  teaches receiving, by the one or more processors, a selected available asset  (e.g.,“to depict the Infrastructure Model elements”)  from an infrastructure assets (e.g., “elements”)  and a command (e.g., “gmfmap model defines the mapping”)  that connects the selected available asset with a selected component in the components (e.g., see left column of page 358 “gmfmap model defines the mapping between elements in the Infrastructure Model and the graphical elements defined in the gmfgraph model”)  ; and creating, by the one or more processors, a selectable connection between a selected component and the selected available asset in the infrastructure base model (e.g., see FIG. 9, right column of page 359, “Figure 9 shows the infrastructure architecture modeled in ARGON. Every element explained in Table 1 is used to model the scalable architecture which will be deployed in AWS. “ ) , wherein parameters of the selectable connection are modifiable (e.g., see FIG. 9,  right column of page 359, “every element has its own attributes which can be modified to indicate the specific characteristics.”) in the graphical user interface (e.g., see FIG.  4, page 357-358 and  page 359-360, “every element has its own attributes which can be modified to indicate the specific characteristics.” , “Fig. 11. ARGON: AutoScalingGroup Attributes.”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Sandobalín).
Keenan teaches  querying, by an one or more processors (e.g., “IOE”, Figure 1) , a metadata graph (e.g., “an analytical infrastructure in query-driven, graph database”, ” a topology graph database 104 “)  to determine infrastructure assets available for selection in a graphical user interface (e.g., para 99, 118,  “ the user to interact with the IOE via a Graphical User Interface (GUI)”, “a Query mode, where the user can interrogate the topology and Characteristics using standard queries and user-generated queries (script writing).” , “a user to select a subset of the topology to view, for example: Mini Map; Single Object Selection; Multiple Object Selection; and other options”, “ The scope of the topology presented includes all objects connected upstream and downstream within the selection criteria requested.”, “the GUI permits the user to specify a Business entity, a diagram previously imported, a person's name, and/or an object class or subclass” and “The IOE, as effected in embodiments, effectively represents a dynamic map of an enterprise's analytic infrastructure, preferably including all physical assets that contribute to analysis, analytic reporting, and the information created by processing data. The major components of the IOE appear in FIG. 1.”, “ The major components of the IOE appear in FIG. 1. In general, each real world component in the infrastructure is defined as an object with associated characteristics such as state, and its relationship to other objects”, “an Integrated Object Environment (IOE) running in a graph database environment”,  “an analytical infrastructure in query-driven, graph database. A graphical user interface is described to permit importation, viewing, modification and querying in the IOE” ,  “a topology graph database 104 of the infrastructure” in abstract,  para 54-56  , see Figure 1)”), wherein the metadata graph provides an aggregate (e.g., “Link”, “Add”, “objects”) infrastructure definition (e.g., “permits storage of the objects that represent the analytic infrastructure, and the structural metadata.”) of a first infrastructure-as-code solution  (e.g., “an object class “ of one of “objects” ) and a second  (e.g., another “an object class “ of one of “objects” ) infrastructure-as-code solution (e.g.,  para 55 ,“the IOE preferably resides in a graph database utilizing, object-oriented storage technology, where each physical infrastructure component is represented by an object class from a parsimoniously designed object class set. The relationships among objects are represented by a parsimonious set of pre-defined links. The data flow between the objects is also defined as an object class. The object classes and links have features that allow for its characterization including specification its state. The relationships characterizing the links between objects are preferably fixed (non-modifiable), to accommodate a restriction on data flow objects feeding into other data flow objects. This environment permits storage of the objects that represent the analytic infrastructure, and the structural metadata. A scripting language is preferably adopted and an interface designed that allows users to build and store/run complex programming statements that apply logic directly to the topology or any subset thereof.” and  “each object preferably includes: i) Field names; ii) Frequency code and time/date stamp; iii) Technology code (e.g. ETL, SELECT statement, Read( ) statement, etc.)”),  “FIGS. 12 and 13, a modification mode for the IOE is described, in accordance with an embodiment. The GUI for the modification mode is similar to that of the view mode, but permits a user to add objects and connectors using a similar interface and drop-down menus, and through an import function for graphical object files, such as Visio diagrams” in para in  63 137); and creating, by the one or more processors, a selectable connection between the selected component and the selected available asset in the infrastructure base model  wherein parameters of the selectable connection are modifiable in the graphical user interface (e.g., para 138-139, “The existing Objects are then updated with new relationships “, “ to allow users to select as a View in the future.” “the modification mode of the GUI includes a screen for the user to select a method for adding an object, such as External Object ID, Use, Business Affiliation, Name of owner, and Name of object. If the IOE returns a topology with the object(s) already stored that match the criteria the user entered, then the user can browse the list to see if the object they want to load is already in the IOE. If not, the user can then add the object. Alternatively, the user can modify the object(s) found.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further  modify the method of Abraham and Julio by adopting the teachings of Keenan to  allow “ the user a quick way to calculate the risk of the selected View.” (see “Keenan, para 135).

As to claim 2, Abraham does not explicitly teach exporting, by the one or more processors, the infrastructure base model to an implementation project that provisions the infrastructure using the first infrastructure-as-code solution. However, Julio  teaches exporting, by the one or more processors, the infrastructure base model to an implementation project that provisions the infrastructure using a first infrastructure-as-code solution provisioning scripts for managing the infrastructure (e.g., page 360-361, “support the concept of Infrastructure as Code, by generating from the provisioning model the specific”, “DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC). IaC allows to manage all the infrastructure as a code, that is, to save it in a code control system” and “DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC). IaC allows to manage all the infrastructure as a code, that is, to save it in a code control system”, “Fig. 1. Overview of infrastructure provisioning pipeline“, “commits any change, the entire scripts for the provisioning tools are generated again and a comprehensive set of automated tests is run against them. The objective is that all the scripts are up-to-date and ready to carry out the required infrastructure provisioning successfully. The continuous deployment stage take these scripts from the previous stage and automatically deploy them toward a cloud platform. The scripts are for typical DevOps community tools in order to carry out infrastructure provisioning in cloud platforms”  in page 354 ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 3, Abraham does not explicitly teach translating, by the one or more processors, the implementation project to a second infrastructure-as-code solution . However,  Julio  teaches translating, by the one or more processors, the implementation project to a second infrastructure-as-code solution (e.g., see page 354-355, “the Infrastructure as Code concept to apply DevOps practices by supporting the automatic generation of scripts to manage the tools that are used for provisioning in DevOps community. First, we model the infrastructure provisioning to obtain an infrastructure model. Then, we take the infrastructure model and push it toward a version control system. We use a version control system in order to retain and provide access to every version of every infrastructure model that has ever been stored on it  “). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 4, Abraham does not  teach wherein the infrastructure assets are displayed in a menu of categories. However,  Julio  teaches  wherein the  infrastructure assets are displayed in a menu of categories (see FIG. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).


As to claim 5, Abraham does not explicitly teach wherein the graphical user interface further provides an infrastructure template representing a complex infrastructure pattern for importing as the infrastructure base model . However,  Julio  teaches wherein the graphical user interface further provides an infrastructure template representing a complex infrastructure pattern for importing as the infrastructure base model   (e.g., see page 356, “the complexity of working with different scripting languages, and to facilitate a possible tool chaining among them, we developed a Domain Specific Language (DSL) that aims to abstract the specificities of the provisioning tools by modelling the infrastructure requirements that will need to be provisioned in a given cloud platform.”) .  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).


As to claim 6, Abraham does not  teach wherein the graphical user interface further provides a summary report of the infrastructure requirements for the infrastructure template . However,  Julio  teaches wherein the graphical user interface further provides a summary report of the infrastructure requirements for the infrastructure template (e.g., see page 356“a Domain Specific Language (DSL) that aims to abstract the specificities of the provisioning tools by modelling the infrastructure requirements that will need to be provisioned in a given cloud platform.”, “created several Dynamic Instances in order to verify that metaclasses and their associations are in accordance with the cloud capabilities and requirements for provisioning”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 7, Abraham does not  teach wherein the connections between the components invoke system application programming interfaces. However,  Julio  teaches  wherein the connections between the components invoke system application programming interfaces (e.g., see page 356, “Energizer 4Clouds is an executable platform from MODAClouds which includes automatic infrastructure provisioning using specially-designed Puppet modules, the ability to use existing infrastructure, and an API middleware”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 8, see rejection of claim 1 above. Abraham teaches further a system, comprising: a memory; and at least one processor coupled to the memory (see FIG. 7).

As to claims 9-14, see rejection of claims 2-7 above.

As to claim 15 see rejection of claim 1 above. Abraham  teaches further a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations (see FIG. 7).

As to claims 16-20, see rejection of claims 3-6 above. 


Response to Arguments


Double Patenting Rejection
 Applicant argues on pages 7-8 that:
 “amended claims are not obvious over the claims of the '135 patent, and therefore reconsideration and withdrawal of the obviousness-type double patenting rejection is respectfully requested.”

In response the examiner respectfully disagrees and maintains the double patenting rejection.



Objection to the Claims 

 In view of  applicant’s remarks,  objection to the claims is withdrawn.

Rejections under 35 U.S.C. Q 112

In view of  applicant’s remarks,  rejection under 112  to the claims is withdrawn.

Rejections under 35 U.S.C. Q 103
 Applicant argues on pages 9-12 that:
“Applicant respectfully asserts that Abraham in view of Sandobalin does not disclose at least querying ... a metadata graph to determine available infrastructure assets available for selection in the graphical user interface, wherein the metadata graph provides an aggregate infrastructure definition of a first infrastructure-as-code solution and a second infrastructure-as-code solution.”
In response, Keenan et al. (US 2018/0307780) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.” (emphasis added).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. SOUGH/
SPE, AU 2192/2194